--------------------------------------------------------------------------------

Exhibit 10.19

AMENDMENT NO. 1
TO AMENDED AND RESTATED CREDIT AGREEMENT
 
AMENDMENT NO. 1, dated as of August 20, 2008 (this “Amendment”) among TRIMBLE
NAVIGATION LIMITED, a California corporation (the “Company”), and THE BANK OF
NOVA SCOTIA, as administrative agent (in such capacity, the “Administrative
Agent”).
 
WHEREAS, the Company, various lenders (the “Lenders”), and the Administrative
Agent are parties to an Amended and Restated Credit Agreement dated as of
February 16, 2007 (the “Credit Agreement”).
 
WHEREAS, the Company has requested that the Lenders agree to certain amendments
to the Credit Agreement, and each of the Lenders signatory hereto, which Lenders
collectively constitute the Required Lenders referred to in the Credit
Agreement, have agreed, subject to the terms and conditions set forth herein, to
amend the Credit Agreement as herein provided.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:
 
1.             Terms.  All terms used herein shall have the same meanings as in
the Credit Agreement unless otherwise defined herein.
 
2.             Amendments.
 
(a)         Clause (c) of the definition of the term “Fixed Charges” in Section
1.1 of the Credit Agreement is hereby amended and restated to read in its
entirety as follows:
 
“(c)       dividends paid on stock of the Company and other Restricted Payments
made by the Company during such period (exclusive of any redemptions,
retirements, purchases or other acquisitions for value of any Equity Interests
of the Company), plus”
 
(b)         Clause (d) of Section 7.3 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
“(d)       Notwithstanding the restrictions in the following sentence, the
Company or any of its Subsidiaries may at any time redeem, retire, purchase or
otherwise acquire for value any Equity Interests of the Company so long as at
the time of such redemption, retirement, purchase or acquisition (i) no Default
or Unmatured Default then exists, (ii) the Leverage Ratio set forth in the
compliance certificates delivered pursuant to Section 7.1(a)(iii)(b) for the two
most recently completed periods pursuant to clauses (i) and (ii) of Section
7.1(a) was less than 2.00 to 1.00 and (iii) after giving pro forma effect to
such Restricted Payment, the Leverage Ratio will be less than 2.00 to
1.00.  Subject to the foregoing, the Company shall not, nor shall it permit any
Subsidiary to, make or declare any Restricted Payments (other than Restricted
Payments by a Subsidiary to the Company or another Wholly-Owned Subsidiary)
except that so long as no Default or Unmatured Default then exists, the Company
and its Subsidiaries may (i) repurchase shares from its employees, officers or
directors pursuant to any vesting provisions with respect thereto; (ii) make
Restricted Payments not to exceed (x) in any twelve month period, an aggregate
amount equal to fifty percent (50%) of Net Income plus, to the extent deducted
in determining Net Income for such period, non-cash expenses in respect of stock
options, in each case, for the previous twelve month period; provided that the
foregoing amount shall be reduced (to not less than $0) by the amount of any
Restricted Payments made pursuant to the first sentence of this Section 7.3(d)
during the previous twelve month period if at the time the Company makes a
Restricted Payment pursuant to this clause (ii)(x), the Company would not be
permitted to make a Restricted Payment pursuant to the first sentence of this
Section 7.3(d); and (y) subject to pro forma compliance with the Fixed Charge
Coverage Ratio, an additional $50,000,000 over the term of this Agreement (it
being understood and agreed that such amount is in addition to any amounts
available for Restricted Payments pursuant to the first sentence of this Section
7.3(d) and clause (ii)(x) above); (iii) make acquisitions of Capital Stock of
the Company in connection with the exercise of stock options or stock
appreciation rights by way of cashless exercise or in connection with the
satisfaction of withholding tax obligations; (iv) purchase of fractional shares
of the Capital Stock of the Company arising out of stock dividends, splits or
combinations or business combinations; (v) in connection with any Permitted
Acquisition, (A) receive or accept the return to the Company or any of its
Subsidiaries of Capital Stock of the Company or any of its Subsidiaries
constituting a portion of the purchase price consideration in settlement of
indemnification claims or (B) make payments or distributions to dissenting
stockholders pursuant to applicable law; (vi) honor any conversion request by a
holder of any Convertible Indebtedness of the Company or any of its
Subsidiaries, and make cash payments in lieu of fractional shares in connection
with the conversion of such Convertible Indebtedness; (vii) purchase, redeem,
repurchase, defease, acquire or retire for value Capital Stock or Subordinated
Indebtedness of the Company or any of its Subsidiaries in exchange for, upon
conversion of, or out of the proceeds of, the substantially concurrent sale of
Capital Stock of the Company (other than Disqualified Stock) whether
contemporaneously or in the future; and (viii) purchase, redeem, repurchase,
defease, acquire or retire for value any Subordinated Indebtedness in exchange
for, or out of the proceeds of, any Subordinated Indebtedness incurred to
refinance such Subordinated Indebtedness.”
 
3.              Representations and Warranties.  The Company represents and
warrants to the Administrative Agent and the Lenders that, on and as of the date
hereof, and after giving effect to this Amendment:
 
 
2

--------------------------------------------------------------------------------

 
 
3.1           Authorization.  The execution, delivery and performance by the
Company of this Amendment has been duly authorized by all necessary action, and
this Amendment has been duly executed and delivered by the Company.
 
3.2           Binding Obligation.  This Amendment constitutes the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity (regardless of whether enforcement is sought in equity or
at law).
 
3.3           No Legal Obstacle to Amendment.  The execution, delivery and
performance of this Amendment (a) does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Company or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Company or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries.
 
3.4           Incorporation of Certain Representations.  After giving effect to
the terms of this Amendment, the representations and warranties set forth in
Article VI of the Credit Agreement are true and correct in all material respects
on and as of the date hereof (unless such representation and warranty is made as
of a specific date, in which case, such representation and warranty shall be
true and correct in all material respects as of such date).
 
3.5           Default.  No Unmatured Default or Event of Default under the
Credit Agreement has occurred and is continuing.
 
4.             Conditions, Effectiveness.
 
4.1           Conditions.  This Amendment shall become effective as of the date
first written above upon satisfaction of each of the following conditions:
 
(a)         The Administrative Agent shall have received a Consent of Lender in
the form of Exhibit B executed by the Required Lenders.
 
(b)         The Administrative Agent shall have received an affirmation letter
substantially in the form of Exhibit A from each of the Guarantors.
 
5.             Miscellaneous.
 
5.1           Effectiveness of the Credit Agreement.  Except as hereby expressly
amended, the Credit Agreement shall remain in full force and effect, and is
hereby ratified and confirmed in all respects on and as of the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
5.2           Waivers.  This Amendment is limited solely to the matters
expressly set forth herein and is specific in time and in intent and does not
constitute, nor should it be construed as, a waiver or amendment of any other
term or condition, right, power or privilege under the Credit Agreement or under
any agreement, contract, indenture, document or instrument mentioned therein;
nor does it preclude or prejudice any rights of the Administrative Agent or the
Lenders thereunder, or any exercise thereof or the exercise of any other right,
power or privilege, nor shall it require the Required Lenders to agree to an
amendment, waiver or consent for a similar transaction or on a future occasion,
nor shall any future waiver of any right, power, privilege or default hereunder,
or under any agreement, contract, indenture, document or instrument mentioned in
the Credit Agreement, constitute a waiver of any other right, power, privilege
or default of the same or of any other term or provision.
 
5.3           Counterparts.  This Amendment may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
5.4           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of New York.
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the signatories hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
BORROWER:
TRIMBLE NAVIGATION LIMITED
             
By:
/s/ John E. Huey
 
Name:
John E. Huey
 
Title:
Treasurer
           
ADMINISTRATIVE AGENT:
THE BANK OF NOVA SCOTIA, as Administrative Agent
             
By:
/s/ Diane Emanuel
 
Name:
Diane Emanuel
 
Title:
Director



 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to Amendment No. 1 to
Amended and Restated Credit Agreement
 


August 20, 2008
 


The Guarantors under the
hereinafter-described
Credit Agreement
 
Re:           Trimble Navigation Limited
 
Gentlemen:
 
Please refer to (1) the Amended and Restated Credit Agreement, dated as of
February 16, 2007 (the “Credit Agreement”), by and among Trimble Navigation
Limited, a California corporation (the “Company”), the various financial
institutions parties thereto (collectively, the “Lenders”), and The Bank of Nova
Scotia, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders and (2) the Guaranty dated July 28, 2005 from the addressees in
favor of the Lenders and the Administrative Agent (the “Guaranty”).  Pursuant to
an amendment dated of even date herewith, a copy of which is attached hereto,
certain terms of the Credit Agreement were amended.  We hereby request that you
(i) acknowledge and reaffirm all of your obligations and undertakings under the
Guaranty and (ii) acknowledge and agree that the Guaranty is and shall remain in
full force and effect in accordance with the terms thereof.
 
Please indicate your agreement to the foregoing by signing in the space provided
below, and returning the executed copy to the undersigned.
 

 
THE BANK OF NOVA SCOTIA, as
 
Administrative Agent
             
By:
/s/ Diane Emanuel
 
Name:
Diane Emanuel
 
Title:
Director

 
 
Exhibit A-1

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to
as of the date hereof:


TRIMBLE NAVIGATION INTERNATIONAL LIMITED
     
By:
/s/ Rajat Bahri
 
Name:
Rajat Bahri
 
Title:
CFO
       
TRIPOD DATA SYSTEMS, INC.
             
By:
/s/ Rajat Bahri
 
Name:
Rajat Bahri
 
Title:
 CFO
       
PACIFIC CREST CORPORATION
             
By:
 Steven W. Berglund
 
Name:
Steven W. Berglund
 
Title:
President
 



 
Exhibit A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 20, 2008
 

       
The Bank of Nova Scotia
             
By:
/s/ Diane Emanuel
 
Name:
Diane Emanuel
 
Title:
Director


 
Exhibit B-1

--------------------------------------------------------------------------------

 

EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August __, 2008
 

       
JP Morgan Chase Bank
       
By:
/s/ Anne Biancardi
 
Name:
Anne Biancardi
 
Title:
Vice President, Credit Executive


 
Exhibit B-2

--------------------------------------------------------------------------------

 

EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 15, 2008
 

       
Bank of America, N.A.
             
By:
/s/ Christina Felsing
 
Name:
 Christina Felsing
 
Title:
Vice President


 
Exhibit B-3

--------------------------------------------------------------------------------

 

EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 15, 2008
 

     
Wells Fargo
             
By:
/s/ Jamie Riggs
 
Name:
 Jamie Riggs
 
Title:
 Assistant Vice President


 
Exhibit B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 18, 2008
 

       
The Governor and Company of the Bank of Ireland
             
By:
/s/ Elaine Crowley
 
Name:
Elaine Crowley
 
Title:
Authorized Signatory
       
By:
/s/ Emer Dalton
 
Name:
Emer Dalton
 
Title:
Authorized Signatory

 

 
Exhibit B-5

--------------------------------------------------------------------------------

 

EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 20, 2008
 

       
Mizuho Corporate Bank, Ltd.
             
By:
/s/ Bertram H. Tang
 
Name:
Bertram H. Tang
 
Title:
 Authorized Signatory


 
Exhibit B-6

--------------------------------------------------------------------------------

 

EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 19, 2008
 

       
U.S. Bank National Association
             
By:
/s/ Richard J. Ameny, Jr.
 
Name:
 Richard J. Ameny, Jr.
 
Title:
Vice President


 
Exhibit B-7

--------------------------------------------------------------------------------

 

EXHIBIT B
to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 20, 2008
 

       
Nordea Bank Finland Plc acting through its
 
New York and Grand Cayman Branches
       
By:
   
Name:
   
Title:
         
By:
/s/ Leena Parker
 
Name:
 Leena Parker
 
Title:
Vice President


 
Exhibit B-8

--------------------------------------------------------------------------------

 

to Amendment No. 1 to
Amended and Restated Credit Agreement
 
CONSENT OF LENDER
 
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 16, 2007 among Trimble Navigation Limited, a California corporation
(the “Company”), the Lenders party thereto and The Bank of Nova Scotia, as
Administrative Agent.
 
The undersigned Lender hereby consents to the execution and delivery of
Amendment No. 1 to the Amended and Restated Credit Agreement by the
Administrative Agent on its behalf, substantially in the form of the most recent
draft thereof presented to the undersigned Lender.
 
Dated:  August 18, 2008
 

       
Scotiabanc Inc.
             
By:
/s/ J.R. Todd
 
Name:
 J.R. Todd
 
Title:
 Managing Director


Exhibit B-9

--------------------------------------------------------------------------------